Citation Nr: 0424199	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-18 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for seronegative 
spondylitis, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating action by the 
Los Angeles, California RO that denied an evaluation in 
excess of 40 percent for seronegative spondylitis.  In May 
1994 the veteran appeared and gave testimony at an RO hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  In November 1999 the Board remanded 
this case to the RO for the further development.  In July 
2003 the Board again remanded this case in order to provide 
the veteran with notice required by 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  


FINDING OF FACT

The veteran's service connected seronegative spondylitis is 
manifested by pain and severe limitation of motion in the 
cervical and lumbar spinal segments.  


CONCLUSION OF LAW

Seronegative spondylitis warrants a 40 percent rating for 
limitation of motion in the lumbar spine and a 30 percent 
rating for limitation of motion of the cervical spine.  
38 U.S.C.A. § 1155 (West 2002): 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5002, 5290, 5292 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  The VCAA was codified as amended at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the United 
States Court of Appeals for Veterans Claims (Court) found 
that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id.

The RO informed the veteran of the provisions of the VCAA and 
its relevance to his current claim in a letter dated in July 
2003.   That letter, in conjunction with the statement of the 
case and several supplemental statements of the case informed 
the veteran of the evidence needed to substantiate his 
current claim who was responsible for obtaining what 
evidence.  The VCAA notice letter told the veteran of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The veteran essentially received that 
remedy when the Board remanded the claim, and the RO provided 
the July 2003 notice.  VA has thereby met its obligation to 
notify the appellant of the evidence needed to substantiate 
his claims and of what evidence he was responsible for 
obtaining. See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It does not appear from a review of the record that, after 
two earlier Board remands, any clinical evidence relevant to 
the veteran's current appeal for an increased rating for 
seronegative spondylarthritis is available, but not yet 
associated with the claims folder.  In addition, pursuant to 
the VCAA, the veteran has received a recent VA examination in 
regard to his claim for an increased rating for seronegative 
spondylitis.  The examiner had access to all the relevant 
evidence of record and provided medical findings relevant to 
the appellant's claim.  

                                                  I.  Factual 
Basis 

Review of the service medical records indicate that the 
veteran developed chronic non-venereal infectious arthritis 
in the sacroiliac joints during service.  In a rating action 
of December1945 service connected was established for this 
disability, which was assigned a 20 percent rating from 
December 21, 1945.  

In a rating action of March 1985 the RO increased the rating 
for this disability, characterized as seronegative 
spondylitis, to 40 percent disabling from August 10, 1980.  
That rating has been confirmed in continued in subsequent 
rating actions.  

The veteran was awarded disability benefits from the Social 
Security Administration in February 1984 because of various 
disabilities, including spondyloarthropathy with S1 
involvement and inflammatory arthritis.  

In a decision of April 1987 the Board denied service 
connection for degenerative joint disease of multiple joints.  
In so deciding, the Board found that the veteran's 
degenerative arthritis was a disease entity separate and 
distinct from his seronegative spondylitis and was not 
manifested until many years subsequent to service discharge.  

VA and private clinical records reflect occasional treatment 
during the 1990s for complaints of pain in the low back and 
hips assessed as ankylosing spondylitis.  The veteran was 
also treated for pain in other joints, such as the knees and 
the cervical spine, which were assessed as degenerative 
arthritis in the knees and degenerative arthritis and 
ankylosing spondylitis in the cervical spine.  The veteran's 
ankylosing sponylitis was generally described as stable and 
unchanged.  

A VA X-ray of the pelvis and hips performed in July 1992 
showed asymmetric sacrcoiliitis with loss of the majority of 
the right sacroiliac joint.  There was subchondral sclerosis 
of the hip joints, somewhat greater on the left than the 
right.   It was reported that there were degenerative changes 
in the thoracic spine, but no significant amount of free 
flowing syndesmophytes to suggest ankylosing spondylitis.  

During a hearing before RO personnel in May 1994, the veteran 
gave a history of injuring his back while taking cover in 
combat during World War II.  He reported using a back brace 
for many years ands said that for a long time he was under 
the impression that his service connected back disability was 
due to arthritis, but about 10 years earlier had been told 
that it was due to spondylarthritis.  He said that he had not 
been hospitalized for his service connected disability 
although he received outpatient treatment for his condition 
every three or four months.  

On VA examination conducted in February 1995 the veteran was 
noted to have a loss of lumbar lordosis with slight lumbar 
scoliosis.  The veteran was reported to have ankylosis of the 
lumbar spine with no lumbar flexion whatsoever.  The veteran 
was also noted to have no lumbar extension.  He had left 
lateral flexion of 20 degrees and right lateral flexion of 10 
degrees.  The veteran had no lumbar rotation either to the 
left or right.  It was reported that there was no physical 
evidence of neurological involvement, except for weakness of 
handgrip possibly secondary to cervical disease.  X-rays 
showed severe degenerative joint disease in the cervical and 
lumbar spinal segments, as well as ankylosing spondylitis.  A 
CT scan showed spinal stenosis  at L3-4 and L4-5.  The 
diagnoses were ankylosing spondylitis of the cervical/lumbar 
spine, and severe degenerative joint disease of the cervical 
spine, hands, and knees.  

In a letter dated in February 1996 a VA physician reported 
that the veteran had received treatment for seronegative 
spondyloarthropathy.  It was said that over the previous 
three years cervical spine pain had worsened with evidence of 
neural impingement at C4-C5 and C5-C6 and an MRI and EMG had 
shown spinal stenosis.  These symptoms were said to be 
exacerbated by progressive seronegative spondylitis.  It was 
said that conservative therapy had been unsuccessful in 
relieving neck pain and cervical stenosis was causing arm and 
leg weakness, as well as fatigue that impairing the veteran's 
functioning, both in hand dexterity and ambulation.  

The doctor concluded that the veteran's arthritic condition 
had definitely worsened over the previous three years and 
that several factors were responsible, not the least of which 
was seronegative spondylitis.  

On VA orthopedic examination in September 2000 it was noted 
that there was limited range of motion in the cervical spine 
with discomfort in the terminal range.  The veteran's 
cervical flexion was to a point where his chin was 2 inches 
from his chest.  There were 20 degrees of cervical spine 
extension and 50 degrees of right rotation and 40 degrees of 
left rotation Right and left bending were each to 20 degrees.  
Muscle strength in the neck was normal.  Deep tendon reflexes 
were 2+, active, and equal at the biceps, triceps, and 
brachioradialis.  There was normal sensation to pinprick.  

Examination of the lumbar spine showed loss of normal 
lordosis and the lumbar spine was essentially flat.  There 
was tenderness of the paraspinous muscles and tenderness in 
the midline at the L3-L4 level.  The veteran had considerable 
difficulty walking on his toes and heels.  He had difficulty 
rising from a sitting position and reported considerable pain 
in the low back area.  No evidence of muscle spasms, swelling 
or masses was noted in the lumbar area.  

The veteran was reported to have 60 degrees of forward 
flexion in the lumbar spine, but 0 degrees of extension.  
Right and left bending were each 10 percent and right and 
left rotation were each 10 percent.  It was reported that the 
veteran began to experience pain at 30 degrees of flexion as 
well as pain at any attempt at extension and on side bending 
as well.  

Muscle strength in the low back and lower extremities was 
normal.  Straight leg raising was limited bilaterally to 60 
degrees while sitting and 50 degrees supine.  The Lasegue's 
test was bilaterally negative, as was cross straight leg 
raising.  The Fabere's test was positive bilaterally with 
pain referred to the lumbar spine.  Deep tendon reflexes were 
active and equal at 2+ at the patellae and Achilles.  The 
Babinski was negative.  There was stocking-type hypesthesia 
in the left lower extremity from the knee down.  

The examiner assessed the veteran as having an active 
rheumatologic process as demonstrated by multiple joint 
involvement and minimal anemia.  It was noted that there were 
no other health problems associated with seronegative 
spondylitis and no incapacitating exacerbations or weight 
loss.  

II.	Laws And Regulations  

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran has been assigned a 40 percent rating by analogy 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5002 (rheumatoid arthritis) as an active process.  Under the 
provisions of this diagnostic code, a 40 percent rating is 
assigned for an  active process with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  
Rheumatoid arthritis, as an active process, warrants a 60 
percent evaluation where the evidence demonstrates 
symptomatology less than the criteria for 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbation occurring 4 
or more times a year, or a lesser number over prolonged 
periods. A 100 percent evaluation is warranted for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  

The diagnostic code provides that for chronic residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joints involved. Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A Note to Diagnostic Code 5002 provides that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis; the higher 
evaluation shall be assigned.  

The evidence indicates that the veteran's seronegative 
spondylitis currently affects his cervical and his lumbar 
spines, and results in pain and limitation of motion in these 
spinal segments.  The evidence shows that his complaints 
regarding other joints such as the hands and knees are caused 
by degenerative joint disease for which service connection is 
not in effect.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine. The amendment is 
effective September 26, 2003.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Prior to September 26, 2003, under the criteria of Diagnostic 
Code 5290 slight limitation of motion of the cervical spine 
warrants a 10 percent rating.  Moderate limitation of motion 
is assigned a 20 percent rating; and severe limitation of 
motion warrants a 30 percent evaluation.  

Prior to September 26, 2003, under the criteria of Diagnostic 
Code 5292 slight limitation of motion in the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating and a 
40 percent rating is warranted for severe limitation of the 
lumbar spine.  

The Board observes that the words "slight", "moderate," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

Effective on September 26, 2003 the General Rating Formula 
for Diseases and Injuries of the Spine came into effect.  

The formula is as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar pine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The Board also notes that the veteran's service connected 
seronegative spondylitis reportedly exacerbates symptoms of 
degenerative disc disease of the cervical and lumbar spinal 
segments.  VA promulgated new regulations amending the rating 
criteria for intervertebral disc syndrome, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a).  Under the regulations 
applicable prior to September 23, 2002, severe intervertebral 
disc syndrome, with recurring attacks, with intermittent 
relief, warranted a 40 percent evaluation.  A 60 percent 
rating was warranted for symptoms of intervertebral disc 
syndrome if pronounced and resulting in little intermittent 
relief; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc 38 C.F.R. § 
4.71, Diagnostic Code 5293 (2002).

Under the revised criteria effective on and subsequent to 
September 23, 2002, VA is to evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrants a 40 percent rating.  With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted.  Note 2 of the revised criteria requires that 
neurological manifestations be rated separately under the 
most appropriate neurologic rating codes.  Note 3 requires 
that if symptoms of intervertebral disc syndrome clearly and 
distinctly effect more than one spinal segment, each segment 
involved was to be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method resulted in a higher evaluation 
for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

                                             III.  Legal 
Analysis

Initially the Board observes that a rating in excess of 40 
percent for the veteran's seronegative spondylitis would not 
be warranted under either the new or the revised criteria for 
evaluating intervertebral disc syndrome.  The evidence does 
not show that the veteran's symptoms are "pronounced" and 
the record shows little neurological pathology indicative of 
neurological involvement due to disc disease in either the 
cervical or lumbar spinal segments.  In this regard the 
veteran does not have absent reflexes, muscle spasm or other 
such disability appropriate to the site of a diseased disc.

Thus an evaluation of a 60 percent evaluation under the 
criteria of diagnostic Code 5293 in effect prior to September 
23, 2002, is not warranted.  Moreover, the evidence does not 
show that the veteran's disc syndrome symptoms result in 
incapacitating episodes (defined as doctor prescribed bed 
rest), which are the basis for evaluating intervertebral disc 
syndrome under the criteria that became effective on and 
after that date.  Although the veteran's treatment records 
have been obtained, they do not show any doctor prescribed 
bed rest.

Since that is the case, an evaluation in excess of 40 percent 
for the veteran's seronegative spondylitis would not be 
warranted under the revised criteria in effect subsequent to 
September 23, 2002.  The veteran does not have additional 
neurologic impairment, so that it would be most appropriate 
to rate the veteran's disability on the basis of limitation 
of motion-or its orthopedic manifestations.

In regard to the criteria of 38 C.F.R. § 4.71(a), Diagnostic 
Code 5002, an evaluation in excess of 40 percent for the 
veteran's seronegative spondylitis is not warranted if such 
is evaluated as an active process.  While a mild degree of 
anemia was reported on the veteran's most recent VA 
examination, weight loss was specifically ruled out on the 
most recent examination.  The examiner did not find other 
impairments, thus the Board is unable to find that there is 
severe impairment of health.  Also the evidence does not show 
that this service connected disability has resulted in any 
severely incapacitating exacerbations.

In view of this, the Board concludes that the veteran would 
be more favorably rated on the basis of chronic residuals of 
his seronegative spondylitis, which in his case consist of 
limitation of motion in the cervical and lumbar spinal 
segments.

On the veteran's VA orthopedic examination in 1995 he was 
reported to have no lumbar flexion whatsoever.  The veteran 
was also noted to have no lumbar extension.  He had left 
lateral flexion of 20 degrees and right lateral flexion of 10 
degrees.  The veteran had no lumbar rotation either to the 
left or right.  On his most recent VA orthopedic examination 
in September 2000, he had 60 degrees of forward flexion in 
the lumbar spine, but began to experience pain at 30 degrees 
and on any attempt at extension and on side bending.  

Given these objective findings, and with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the decision of 
the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board finds that the degree of limitation of lumbar spine 
motion reported on VA examinations in 1995 and 2000 was 
severe.  Therefore the veteran's lumbar spine seronegative 
spondylitis warrants a 40 percent rating under the old 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5292, for 
limitation of motion of the lumbar spine.  

This is the highest rating for limitation of motion.  A 
higher rating would require ankylosis.  The most recent 
examination shows that the back is not ankylosed inasmuch as 
he retains significant range of motion.  The most recent 
examination is given the most weight in evaluating the 
veteran's claim for increase.  Francisco v. Brown, 7 Vet App 
55 (1994).

In regard to the seronegative spondylitic involvement in the 
cervical spine the Board notes that while no range of 
cervical spine motion evaluation was conducted on the 
veteran's 1995 VA examination, the examiner did diagnose him 
as having sondylitis in the cervical spine.  On the VA 
examination conducted in September 2000, cervical flexion was 
to a point where his chin was 2 inches from his chest.  There 
were 20 degrees of cervical spine extension and 50 degrees of 
right rotation.  There was 40 degrees of left rotation and 
right and left bending were each to 20 degrees.  

In view of these findings, and with consideration of 38 
C.F.R. §§ 4.40 and 4.45 and the decision of the Court in 
DeLuca, supra, the Board believes it evident that the veteran 
has a severe degree of limitation of motion in the cervical 
spine.  A severe degree of cervical spine limitation of 
motion warrants a 30 percent rating under the criteria of 
38 C.F.R. § 4.71(a), diagnostic Code 5290, in effect prior to 
September 26, 2003.  

That represents the maximum rating for limitation of motion 
of the cervical spine.  Since he has significant remaining 
motion, the cervical spine is not ankylosed.

Accordingly a separate 40 percent rating for lumbosacral 
limitation of motion, and a separate rating of 30 percent for 
cervical spine limitation of motion is warranted.



ORDER

An evaluation of 40 percent for limitation of motion of the 
lumbar spine; and 30 percent for limitation of motion of the 
cervical spine is granted for seronegative spondylitis.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






